Title: From George Washington to Richard Washington, 26 December 1757
From: Washington, George
To: Washington, Richard



Dear Sir,
Mount Vernon, Decr 26th 1757

I have been under concern for sometime past at your long Silence; and have been put to many Shifts, and some Expence for want of my Goods: I have wrote you several times and addressd Copies, to which be referd.
I have now to inform you that finding no Ships for London and despairing of oppertunities of consigning to yourself; I have put on board the Nugent Only, Captn Copythorne for Bristol, fourteen Hhds of best Sweet Scented Tobo (this years Crop) and Consignd them to Mr Knox who I have drawn upon for some few things and desird him to pay the Balle of this as also of some former Tobos into your Hands—I shall Ship more in the first Vessells for London, or else where if I find the Markets favourable—I hope you will take the first oppertunity of sending me (if you have not already done it) all the Goods which, from time to time I have wrote for, and Inclose at the same time my Acct Currt. I am, with great Esteem Dr Sir, Yr Most Obedt & Affecte Servt

Go: Washington

